DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Hirono (U.S. Publication No. 2014/0347067 A1) discloses a fault detection device for an inverter system, that detects a fault in the inverter system including an inverter circuit.  The circuit includes a state where a fault detection for an inverter system is connected to an inverter circuit that is a fault detection target, in which the inverter circuit, a power source and a driving start switch are connected to the fault detection device and a motor is connected to the inverter circuit.  The inverter circuit is a circuit that is used for controlling the motor and converts DC power supplied from the power source into AC power.  The power source supplies the DC power to the inverter circuit.  The driving start switch is a switch for starting a driving control of the inverter circuit.  By turning on the driving start switch, a driving start signal of the inverter circuit is output.  The current measuring unit is connected to a ground side of the inverter circuit that is, between the inverter circuit and the ground, to measure current flowing in the inverter circuit, and includes a shunt resistor and an amplification circuit. The current measuring unit may be connected to a power source supply side of the inverter circuit that is, between the inverter circuit and the power source. The prior art fails to teach in combination with “collecting at least one measurement signal that is generated in response to the at least one test signal and that is representative of an operating state of the electronic power chain, the operating state relating to operability of the electronic power chain; and determining the operating state of the electronic power chain based on a comparison between the at least one measurement signal and at least one test criterion wherein the at least one test signal is configured to generate stimuli in the electronic power chain to test, in flight, availability of the at least one aircraft component while making the at least one electric motor immobile and without actuating the at least one aircraft component, wherein the electronic power chain is isolated from a nominal power supply of an aircraft during the testability method.”
 


Allowable Subject Matter

1.   	 Claims 1-8 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “collecting at least one measurement signal that is generated in response to the at least one test signal and that is representative of an operating state of the electronic power chain, the operating state relating to operability of the electronic power chain; and determining the operating state of the electronic power chain based on a comparison between the at least one measurement signal and at least one test criterion wherein the at least one test signal is configured to generate stimuli in the electronic power chain to test, in flight, availability of the at least one aircraft component while making the at least one electric motor immobile and without actuating the at least one aircraft component, wherein the electronic power chain is isolated from a nominal power supply of an aircraft during the testability method.”
 
	Claims 2-6 and 8 are allowable due to their dependencies on claim 1; claim 7 is allowable due to its dependency on claim 6.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866